Citation Nr: 1411326	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-13 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral fallen arches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2010 and June 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, that denied the above claim.

In June 2013, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, is a Virtual VA paperless claims files associated with the Veteran's claim.  The documents in such file includes a copy of the June 2013 hearing transcript which has been reviewed by the Board in adjudicating this claim.  The remaining records in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In November 2013, the Veteran's representative submitted additional private medical records from J. Darnell, D.P.M., dated in October 2010 and March 2011, in support of the Veteran's claim.  This evidence was accompanied by a waiver of initial consideration by the agency of original jurisdiction.  Therefore, the Board may properly consider this newly received evidence.  38 C.F.R. § 20.1304(c) (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Initially, in correspondence received in November 2013, the Veteran indicated that he was being treated by a Dr. M. T. Mohammad at Foot Care Solutions in Columbus, Ohio.  VA has a duty to obtain records of identified private medical  treatment.  Massey v. Brown, 7 Vet App 204 (1994).  VA has also adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain those records.  38 C.F.R. § 3.159(e)(2) (2013).  As such, on remand, efforts must be undertaken to obtain these records.

During the Veteran's June 2013 hearing, the indicated that prior to his entrance into service, he had not experienced any symptoms associated with his feet.  He added that during basic training, he began to experienced pain and cramping of the legs and feet that continued throughout service, and that have increased in severity ever since.  In essence, the Veteran asserts that his asymptomatic pre-existing arch disability was aggravated during his period of active service.

A review of the Veteran's February 1974 enlistment report of medical examination shows that it was indicated that he had a pre-existing loss of arch disorder at entrance into service.  It was also noted that the Veteran denied any pain.  In the accompanying report of medical history, the Veteran indicated that he had never had any foot trouble.

A service treatment record dated in July 1974 shows that the Veteran was treated 
for cramps on walking.  It was noted that he limps on the soles of his feet.  Low arches were indicated.  The Veteran was provided with arch supports.  

Following service, private medical records dated from September 2009 to March 2011 show treatment for ongoing symptoms associated with both feet.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137. 

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991). 

In July 2003, VA's General Counsel issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service, and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service. 

However, the presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id., at (b)(1).  See also Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson, 7 Vet. App. at 470 (a layperson's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability pre-existed service); Crowe, 7 Vet. App. at 246 (supporting medical evidence is needed to establish the presence of a pre-existing condition); see also LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.) 

If, however, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

Here, the Veteran has reported that his right and left foot disability worsened during and since his period of active duty, an allegation he is certainly competent to make.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (a Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).

The requirement for evaluation of the complete medical history of the Veteran's condition operated to protect Veterans against an adverse decision based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In West v. Brown, 7 Vet. App. 70 (1994), the United States Court of Appeals for Veterans Claims (Court) clearly indicated the necessity of evaluation of the complete medical history applied not only to adjudicators, but also to examining physicians, and that a medical examination that did not reflect reliance upon a complete and accurate history was inadequate for rating purposes and "frustrates effective judicial review." VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this regard, the Veteran was afforded a VA examination in February 2010 following which the examiner concluded that the Veteran's foot condition was less likely as not permanently aggravated beyond the normal progression by his military service.  As indicated above, the loss of arches were noted at the time of the Veteran's entrance into service.   As such, the presumption of soundness does not apply.  In this instance, the pre-existing disorder will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  As such, the standard applied by the VA examiner is inadequate in addressing whether the Veteran's pre-existing foot disorder was aggravated by service.

The Board also notes that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr, 21 Vet. App. at 305.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id.   

Other precedent cases have indicated that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg or separated shoulder, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, a new examination is needed to answer the determinative questions because the February 2010 VA examination is inadequate.  See 38 C.F.R. §§ 4.2, 19.9.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted foot disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The RO/AMC shall ask the Veteran to complete authorizations for VA to obtain the identified records of his treatment with Dr. M. T. Mohammad at Foot Care Solutions in Columbus, Ohio.  If the Veteran does not provide the authorizations, he should be directed to obtain and submit the records himself.

The Veteran must be informed that of any records that cannot be obtained, of the efforts made to obtain such records, and of any further action that will be undertaken in this regard.

3.  The RO/AMC shall afford the Veteran an additional VA examination so as to assess the nature and etiology of his asserted foot disability manifested by fallen arches.  All diagnostic testing and evaluation deemed necessary must be performed. 

The examiner must review all pertinent records in the claims file, including the service treatment records and a complete copy of this remand, and offer comments and opinions in response to the following:

Does the evidence clearly and unmistakably establish that the Veteran's pre-existing loss of arches noted at service entrance were not aggravated during or by his period of service beyond their natural progression? 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.   The examiner must provide a rationale for each opinion given.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


